Citation Nr: 0836066	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right lower extremity.

2.  Entitlement to service connection for residuals of 
frostbite of the left lower extremity.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 
noncompensable. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 until October 
1945.  He was held captive as a German Prisoner of War (POW) 
from May 1944 until April 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In September 2008, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  Following 
the hearing, the veteran submitted additional evidence from 
the VA Medical Center in Northport which included a May 2008 
audiological examination.  The veteran also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required. 
38 C.F.R. § 20.1304.

During the September 2008 Board hearing the veteran raised a 
claim for entitlement to service connection for tinnitus.  
This claim has not been adjudicated and is REFERRED to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. On September 10, 2008, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim 
concerning entitlement to service connection for residuals of 
frostbite of the bilateral lower extremities.

2. For the period from May 25, 2006 until May 27, 2008, the 
veteran's hearing loss disability was manifested by level III 
hearing acuity in the right ear and by level II hearing 
acuity in the left ear.

3.  Beginning May 27, 2008, the veteran's hearing loss 
disability was manifested by level III hearing acuity in the 
right ear and by level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning entitlement to service connection for a 
frostbite injury of the bilateral lower extremities have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss for the period from May 24, 2006 until 
May 27, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).

3.  The criteria for a 10 percent evaluation for bilateral 
hearing loss for the period commencing May 27, 2008 have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative. 38 C.F.R. § 20.204 (2008).

In September 2008, the veteran indicated on the record at the 
Board hearing that he wished to withdraw his appeals 
concerning entitlement to service connection for residuals of 
frostbite of the bilateral lower extremities.  The veteran 
has met the criteria of 38 C.F.R. § 20.204 and withdrawn 
these appeals and there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals and 
these claims are dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2006 and June 2008 that 
fully addressed all notice elements.  Indeed, as this is an 
appeal for an initial rating claim arising from a grant of 
service connection in an August 2006 rating decision, the 
notice that was provided before service connection was 
granted was legally sufficient and VA's duty to notify the 
veteran in this case has been satisfied. See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
reports of VA examinations.  The veteran submitted service 
personnel records and a newspaper article in support of his 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran seeks service connection for post traumatic 
stress disorder, based upon his service in World War II and 
experiences as a prisoner of war.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

In the present case, the preponderance of the competent 
medical evidence does not indicate that he has PTSD.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). 

Specifically, given the veteran's circumstances of service, 
including his 11 month period as a prisoner of war, the 
veteran was afforded a VA examination in June 2006 to assess 
whether or not he had PTSD.  During this examination the 
veteran denied any prior psychiatric treatment and upon 
examination the only social impairment the veteran described 
was related to discomfort when he heard planes fly overhead.  
While the veteran reported difficulty sleeping he attributed 
this to discomfort due to shingles and not to any mental 
health issue.  Mental status examination did not reflect the 
veteran acted inappropriately or demonstrated any 
disturbances in thought process.  The examiner concluded that 
in spite of the military stressors, the veteran did not 
report any significant psychiatric symptoms.  The examiner 
found the veteran did not have symptoms consistent with the 
DSM-IV criteria for PTSD and in fact found no active 
psychiatric diagnosis.  

Similarly, VA outpatient treatment records fail to reflect 
any complaints or treatment for any psychiatric disability.  
In fact, during the September 2008 Board hearing the veteran 
denied seeking mental health treatment from a psychiatrist 
and explained he was "in control of his life." 

Under these circumstances, for the Board to conclude that the 
veteran has PTSD that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  Accordingly, service connection 
for PTSD is not established in the absence of competent 
medical evidence of a current disorder and competent medical 
evidence demonstrating a relationship between a current 
disorder and service.

Increased Evaluation

The RO granted service connection for bilateral hearing loss 
in an August 2006 rating decision.  At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.86, Diagnostic Code 6100.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Furthermore, a recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 





	(CONTINUED ON NEXT PAGE)


Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.  

The veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in June 2006. The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
70
75
61.25
LEFT
50
65
65
75
63.75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Applying the veteran's findings to Table VI results in a 
numeric designation of III in the right ear and II in the 
left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation II in the left ear and III of the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

A May 2008 VA audiological evaluation assessed the severity 
of his hearing loss disability. The results, in puretone 
thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
70
75
65
LEFT
55
65
75
80
68.75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

Applying these findings to Table VI results in a numeric 
designation of III in the right ear and IV in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation 
IV in the left ear and III of the right ear requires the 
assignment of a 10 percent evaluation under Diagnostic Code 
6100. 

The Board notes, however, that in the May 2008 VA findings 
the left ear demonstrated thresholds at 55 decibels or more 
in all frequencies and as such the application of 38 C.F.R. 
§ 4.86 is warranted.  Applying the puretone average threshold 
of 68.75 to Table VIA results in a numeric designation of V 
in the left ear.  As the right ear did not manifest with 
threshold at 55 decibels or more in all four frequnceis the 
application of Table VIA for the right ear is not warranted.  
As such, the designation of III in the right ear as 
determined under Table VI remains.  Under Table VII, the 
numeric designation of V in the left ear and III in the right 
ear requires the assignment of a 10 percent evaluation. 

While other VA outpatient treatment records reflect treatment 
for hearing loss but do not contain audiometric findings.  
Therefore, these records can not be used to evaluate the 
severity of the veteran's hearing loss.  Similarly, while the 
veteran provided testimony at a Board hearing in which he 
specified the situations in which he had difficulty hearing, 
this evidence is not probative for determining the disability 
rating, as it does not contain findings of the veteran's 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85, 4.86 illustrates that prior to 
May 27, 2008, the veteran did not meet the criteria for a 
compensable evaluation.  However, the May 27, 2008 
audiological evaluation clearly indicated that a 10 percent 
evaluation is warranted.  Accordingly, and based upon the 
guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board will grant an increased 10 percent 
evaluation for the period commencing May 27, 2008.  


ORDER

The appeal concerning entitlement to service connection for 
residuals of frostbite of the right lower extremity is 
dismissed.

The appeal concerning entitlement to service connection for 
residuals of frostbite of the left lower extremity is 
dismissed.

Prior to May 27, 2008, an increased compensable evaluation 
for bilateral hearing loss is denied.

Commencing May 27, 2008, a 10 percent evaluation for 
bilateral hearing loss is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


